Exhibit 99.1 For Immediate Release Investor Contact: Chris Meyers Media Contact: Meredith Gremel Executive Vice President& CFO Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Announces Second Quarter Fiscal Year 2016 Financial Results Achieved 1.8% Increase in Net Sales in a Deflationary Environment Reported Second Quarter EPS from Continuing Operations of $0.47 per Diluted Share; Adjusted Second Quarter EPS from Continuing Operations Improved Nine Percent to $0.58 per Diluted Share GRAND RAPIDS, MICHIGAN – August 17, 2016 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week second quarter and 28-week period ended July 16, 2016. Second Quarter Results Consolidated net sales for the 12-week second quarter increased to $1.83 billion from $1.80 billion in the prior year quarter, driven by increases in the food distribution and military segments.
